 HILTON-BURNES HOTEL CO.Hilton-Burns HotelCo., Inc.,Hilton HotelCorpora-tionHale Kaanapali HotelsAssociates,a limitedpartnership,JointEmployers'andHotel,Restau-rant Employees and2 BartendersUnion, Local 5,AFL-CIO,PetitionerandILWU, Local 142,3Petitioner.Cases 37-RC-1352 and 37-RC-1353August 25, 1967DECISION AND DIRECTION OFELECTIONSBY.CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSUpon separate petitions duly filed under Section9(c)of the National Labor Relations Act, asamended, a consolidated hearing was held beforeDennis R. MacCarthy, Hearing Officer, on May 8,1967. On June 21, 1967, the Regional Director forRegion 20 issued an order transferring this case tothe National Labor Relations Board. Each of thePetitioners filed briefs.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, including thebriefs filed by the parties, the Board finds:1.The Joint Employers are engaged in com-merce within the meaning of the Act.2.The labor organizations involved claim torepresent certain employees of the Joint Em-ployers.3.A question affecting commerce exists con-cerning the representation of employees of the JointEmployers within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4.The Joint Employers are engaged in the hotelbusiness in the State of Hawaii. Under a mutualmanagement contract, the Hilton Hotel Corpora-tion (hereinafter referred to as Hilton), manages andoperates the two hotels of the Joint Employers inHawaii as part of the nationwide Hilton chain.4They are the only Hilton hotels in the State ofHawaii.One of the two, known as the HiltonHawaiian Village, is located in Honolulu on theIsland of Oahu. It has been in operation for severalyears and since about 1957 the employees of thathotel have been represented by Local 5. The other,known as the Hale Hilton Kaanapali, is located onthe Island of Maui. It began operations about April15, 1967. Its employees are unrepresented. There1For purposes of this hearing only, the parties stipulated that the threelegal entities named above are Joint Employers engaged in the State ofHawaii in the operation of the hotels.221are approximately 750 employees at the Oahu hoteland approximately 127 at the Maui hotel. The twolocations are approximately 90 airline miles apart.Local 142 in Case 37-RC- 1353 seeks a unit con-fined to the employees at the hotel located in Maui.Local 5 and the Joint Employers oppose thatrequest. They claim that the unit sought is inap-propriate and that the only appropriate unit is oneencompassing the employees of both the Oahu andMaui hotels. Local 5 in Case 37-RC-1 352 has peti-tioned for an overall two-hotel unit. Except for em-ployees respectively classified as bead bell captainsand payroll supervisor, the parties agree as to theemployee inclusions and exclusions in the unit orunits which may be found appropriate.The record shows that, for administration pur-poses, the Hilton operated hotels are divided intofour divisions, one of which is the Hawaiian divi-sion.The two hotels here involved are the onlyhotels now operating as part of the Hawaiian divi-sion.There is a single executive officer, vice pre-sidentofHilton and general manager of theHawaiian division, who is in charge of the operationof both hotels. He, together with other executivepersonnel, including an industrial relations director,personnel director, a sales manager, and an enter-tainment supervisor, administers both hotel opera-tions here involved. There is a centralized purchas-ing,accounting,and personnel recordkeepingsystem for all employees in the two Hawaiian divi-sionhotels.The division's industrial relationsdirector,whose office is at the Oahu hotel, hasauthority to handle any.employee grievances whichmay arise at either of the hotels. In addition, the twohotels have an intercommunicating teletype andtelephone system and maintain a collated guestroster.When the Maui hotel was opened for business, aseparate manager was placed in charge of its opera-tion.Although he makes administrative reports tothe Hawaiian division and his policy decisions aresubject to approval of other divisional supervisors,he has considerable independent authority withrespect to both the day-to-day operations of theMaui hotel, and the selection and discipline of thathotel's personnel. He maintains separate personneland accounting records and sends them to Oahu forHawaiian division processing. The wage rates foremployees at Maui are lower at present than thoseat Oahu.With the exception of 10 employees, who weretransferred to Maui from the Oahu operation, theJoint Employers staffed the Maui hotel with newlyhired employees, substantially all of whom resideon the Island of Maui. There is no regular in-terchange of personnel between the hotels. In case2Herein called"Local 5 "Herein called"Local 142."4A thirdhotel in Hawaii is in the process of construction.167 NLRB No. 29 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDof emergency, however, employees at either loca-tion may be temporarily detailed to the other.From the foregoing, it is clear that there are anumber of factors supporting the appropriatenessof the two-hotel unit urged by Local 5 and the JointEmployers. Thus, both hotels have a single execu-tive officer, common supervisors, and centralizedsystems of personnel, industrial relations, and inter-communications. Moreover, the two hotels are theonly hotels now operating as part of the Hawaiiandivision.However, it further appears that a unitconfined in scope to the Maui hotel, as requested byLocal 142, also would be appropriate. Among thefactors supporting such a unit are the geographicseparation of the two hotels, the substantial inde-pendent managerial authority of the Maui manager,the minimal interchange of employees between thetwo hotels, and the absence of a bargaining historyfor any of the employees at the Maui hotel.IAccordingly, we find that either a separate unit,limited to employees at the Maui hotel, or thebroader two-hotel unit may be appropriate for pur-poses of collective bargaining,6 and that, in the cir-cumstances, the ultimate determination should beresolved in accord with the desires of the em-ployees as expressed in self-determination elec-tions.There remains in issue the unit placement of anemployee classified as bell captain head at the Mauihotel, an employee with similar duties classified ashead working bell captain at the Oahu hotel, and thepayroll supervisor at the Maui hotel.The bell captain head directly supervises five em-ployees at the Maui hotel. He has the power to hireand fire employees, and has in fact exercised his hir-ing authority in staffing the Maui hotel. He alsoregularly substitutes for the assistant manager. Hiscounterpart at Oahu receives a larger salary andpossesses even greater supervisory powers. Ac-cordingly, we find the bell captain head at the Mauihotel and the head working bell captain at the Oahuhotel are supervisors within the meaning of the Act,and we therefore exclude them.The Joint Employers seek the exclusion of thepayroll supervisor on grounds that they intend toassign him supervisory duties at some time in thefuture. It is, however, admitted that he does notnow have any such supervisory duties, and-that henow engages in workassignmentsthat are designedto familarize him with the Hilton payroll system. Inthese circumstances, and as his futureassignmentto supervisory work appears to be still speculative,we shall, in accord with established- precedent, in-clude the payroll supervisor in theunit or unitshereafter found appropriate.7In accord with our finding that either of the tworequested units may be appropriate, we shall directthat self-determination elections be held in the fol-lowing voting groups:(1)All employees of the Joint Employers attheHale Hilton Kaanapali Hotel, Lahaina,Hawaii, including the Payroll Supervisor, butexcludingtheBellCaptainHead, all con-fidential employees, guards and/or watchmen,and supervisors as defined in the Act, to deter-mine whether they wish to be represented byLocal 142, Local 5, or by neither.(2)All employees at the Employer's HiltonHawaiian Village, Honolulu, Hawaii, exclud-ing the Head Working Bell Captain, con-fidential employees, professional employees,guards and/or watchmen, and supervisors asdefined in the Act, and excluding also all door-men, entertainers,water sports employees,sales and business promotion employees, andtravel desk employees, to determine whetheror not they wish to be represented by Local 5.If a majority of the employees in voting group (1)vote for Local 142, the employees in such groupwill be taken to have indicated their desires to con-stitute a separate unit which, in such circumstances,the Board finds to be appropriate for purposes ofcollective bargaining, and the Regional Directorshall issuea certification of representative to Local142 for thatunit. In that event, should a majority ofvoting group (2) vote for Local 5, we find that theemployees in that voting group shall constitute anappropriate unit and the Regional Director shallissuea certification of representative to Local 5. Ifa majorityin votinggroup (1) does not vote forLocal 142, the ballots cast in that voting group willbe pooled with those cast in voting group (2). If amajority of the votes in the pooled groups are forLocal 5, that Local shall be certified for the broaderunit of employees of both hotelsherein,which insuch circumstances the Board finds to be ap-5Cf Miraale Manufacturing Company,124 NLRB 48,ComptometerCorporation,135 NLRB 74, Sav-OnDrugs,138 N LRB 10326There is nothing in the Act which requires that the unit for bargainingbe the most appropriate unit The Act requires simply that the unit be "ap-propriate" to insure employees in each case the fullest freedom in the ex-ercise of their rights guaranteed by the Act SeeWestern and SouthernLifeInsurance Co,163 NLRB 138 Moreover, in circumstances suchas are here present,the Board normally permits employees at a newoperation to decide whether or not they wish to be separately representedSeeFleming& Sons,Inc , 118 N LRB 1451 We find no merit in Local 5'scontention that the Maui employees are an "accretion"to the existingunit, and that only the two-hotel unit could be appropriate7Brooklyn BoroughGas Company,1 10 N LRB 18 HILTON-BURNESHOTEL CO.223propriate. Should the votes be pooled, the votes forLocal 142 shall be counted as valid votes, butneither for nor against Local 5. All other votes shallbe given their face value.8[Direction of Election" omitted from publica-tion.]8As Local5's petition was filed for a unit encompassing both opera-tions herein,and as the record does not indicate whether it wishes to par-ticipate in an election in a unit confined to the single hotel it currentlyrepresents,we shall permitit to withdrawits petition without prejudiceupon written notice to the Regional Director within 10 days from the dateof this Decision In the eventof such withdrawal,a single election will beconducted among the employees of group(1)which in the circumstances,we find constitutes an appropriate unit"An election eligibility list, containing the names and addresses of allthe eligible voters,must be filed by the Employer with the RegionalDirector for Region 20 within 7 days after the date of this Decision andDirection of Election The Regional Director shall make the 1 ist availableto all parties to the election No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply withthis requirement shall be grounds for setting asidethe election whenever proper objections are filedExcelsior UnderwearInc , 156 NLRB 1236